             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                           8:12CR339
    vs.
                                                     ORDER
MICHAEL JOHN POJAR,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's unopposed Motion for Continuance (filing 222) is
          granted.

    2.    Defendant Michael John Pojar’s violation of supervised release
          hearing is continued to September 19, 2019, at 10:00 a.m., before
          the undersigned Chief United States District Judge, in
          Courtroom No. 1, Roman L. Hruska Federal Courthouse, 111
          South 18th Plaza, Omaha, Nebraska. The defendant shall be
          present at the hearing.

    Dated this 9th day of July, 2019.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge
